Citation Nr: 0304874	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1971 
until her retirement in July 1996.

This matter comes before the Board of Veterans; Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Within the referenced decision, the RO 
denied the veteran's claim seeking entitlement to service 
connection for costochondritis.  Within the same decision, 
the RO granted service connection for degenerative changes of 
the lumbar spine and assigned a 10 percent rating, effective 
August 1, 1996 (the date of receipt of the veteran's claim).  
The veteran was also awarded service connection for herpes 
simplex, and a noncompensable rating was assigned.  The 
veteran has perfected a timely appeal with respect to each of 
the aforementioned issues.  During the pendency of the 
veteran's appeal, the RO increased the veteran's initial 
rating from 10 percent to 20 percent for her degenerative 
changes of the lumbar spine, however, as the initial 
assignment of a 20 percent rating is not the maximum benefit 
under the rating schedule for the veteran's lumbar spine 
disability, the veteran's claim for increase remains in 
controversy and hence, it is a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The veteran's case was previously before the Board in August 
2000.  At this time, the issue of entitlement to service 
connection for costochondritis and the issue of entitlement 
to an initial rating in excess of 10 percent for degenerative 
changes of the lumbar spine were remanded to the RO for 
further development.  The Board denied the veteran's claim 
seeking entitlement to a compensable evaluation for herpes 
simplex.  The Board's August 2000 decision with respect to 
this particular issue is a final disallowance of the 
veteran's claim.  See 38 U.S.C.A. § 7104;38 C.F.R. § 20.1100; 
see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 
21.1100(a) (unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.)  By a November 2002 
rating decision, the RO granted the veteran service 
connection for costochondritis.  As such, the Board 
determines that this rating action constitutes a full grant 
of benefits with respect to the award of service connection 
for this disability.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Accordingly, the Board's appeal will be 
limited to the issue listed on the cover of this decision.	






REMAND

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran in this case contends that her current initial 
rating does not adequately reflect the severity of her 
service-connected lumbar spine disability.

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of the 
veteran's appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This liberalizing law is 
applicable to the veteran's current claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A close and careful review of the veteran's claims file 
indicates that in August 2000, the Board remanded the 
veteran's claim seeking an increased initial rating for her 
lumbar spine disability for further development and 
adjudication.  The RO's November 2002 rating action and 
December 2002 Supplemental Statement of the Case indicate 
that the RO essentially complied with the dictates of the 
Board's August 2000 remand, however, the veteran was not 
issued any sort of notification of the VCAA and the effect it 
had on her claim in appellate status.  As a consequence, the 
veteran has not been afforded the benefit of the new 
notification requirements and development procedures as 
articulated above.  The Board points out that the claims 
folder was returned to the Board in February 2003, over a 
year after the VCAA was enacted.  Action by the RO to notify 
and assist the veteran in accordance with the VCAA, and its 
implementing regulations is necessary before the Board can 
proceed with its appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

For the reasons set forth above, further appellate 
consideration is deferred and the case is once again REMANDED 
to the RO for the following action:

	1.  The RO is requested to send the 
veteran and her representative, if any, 
a letter that explains VA's obligations 
under the Veterans Claims Assistance 
Act, and notifies them of the 
information and evidence necessary to 
substantiate the veteran's claim for an 
initial rating in excess of 20 percent 
for degenerative changes of the lumbar 
spine.  The RO should notify the 
veteran and her representative, if any, 
of any information and any medical or 
lay evidence that is necessary to 
substantiate the claim.  As part of the 
notice, the RO is to specifically 
inform the veteran and her 
representative, if any, of which 
portion, if any, of the evidence is to 
be provided by the veteran and which 
part, if any, VA will attempt to obtain 
on behalf of the veteran.

	2.  The RO is asked to review the 
claims file and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act and its implementing 
regulations, are fully complied with 
and completed.  

If the benefit sought on appeal remains denied, the veteran 
and her representative should be provided with a Supplemental 
Statement of the Case.  The Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
veteran's claim for benefits, to include a summary of the 
evidence and application of the laws and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the claim.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



